Citation Nr: 1200483	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  07-16 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas




THE ISSUES

1.  Whether new and material evidence had been received to reopen the claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral hearing loss

3.  Entitlement to service connection for a skin disorder, to include as secondary to Agent Orange exposure.




REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the RO.

In September 2009, the Board remanded these matters to the RO for additional notice and development.  

The Veteran also perfected an appeal of the denial of service connection for posttraumatic stress disorder (PTSD).  Since a January 2011 rating decision granted service connection for PTSD, this matter is no longer before the Board for consideration.  

In a recent communication in August 2011, the Veteran's attorney indicated that the Board had not responded to an earlier request for a 90 day stay in active consideration of the appeal.  In order to afford the Veteran every consideration in this matter, the motion was granted.      

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  



FINDINGS OF FACT 

1.  The RO denied the Veteran's original claim of service connection for hearing loss in a February 2004 decision; the Veteran was notified of this action and apprised of his appellate rights, but did file a timely appeal.  

2.  The evidence added to the record since the prior rating action is neither cumulative in nature nor repetitive of facts previously addressed by the RO and raises a reasonable possibility of substantiating the claim.  

3.  The currently demonstrated bilateral sensorineural hearing loss is shown as likely as not to be due to the Veteran's exposure to increased and harmful noise levels that began in connection with his duties in service, including in the Republic of Vietnam, while working around heavy equipment and firing heavy weapons on board ship.  


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim of service connection for a bilateral hearing loss.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156 (2010).

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by a bilateral sensorineural hearing loss is due disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

To the extent that the action taken hereinbelow is favorable to the Veteran, a discussion of VCAA is not required at this time.  

The evidence added to the record since the prior rating decision in February 2004 that denied the original claim of service connection includes lay assertions presented by the Veteran discussing the nature of his exposure to excessive noise levels in connection with duties while serving in the Navy.  He reports in this regard that he has had hearing problems for many years and was exposed acoustic trauma while firing heavy weapons in service.  

Moreover, in connection with a VA examination performed in January 2008, the audiometric testing showed that the Veteran had a bilateral sensorineural hearing loss.  He reported also working in heavy construction while on active duty and operating heavy equipment after service.  

Thus, on this record, the Board finds that new and material evidence has been submitted to reopen the Veteran's claim of service connection.  

While the VA examiner found in connection with January 2008 examination that the Veteran's current hearing thresholds were compatible with his age, he did not fully assess the Veteran's lay assertions about having had hearing problems since experiencing noise exposure in service in providing the requested medical opinion.  Certainly, given the demonstrated hearing test results, his statements of having loud noise exposure beginning in service, on review, are consistent with the information noted in the claims file.  

Moreover, based on a careful review of the entire record, the Board finds the Veteran's lay statements to be credible and sufficient to establish a continuity of symptomatology referable to his having hearing problems since his period of active service that included brief duty in the Republic of Vietnam.  

To the extent that the VA examiner did not discount these Veteran's credible and probative lay assertions, the Board finds the evidence to be relative equipoise in showing that the current bilateral sensorineural hearing loss as likely as not is due to excessive noise exposure that began while he was serving on active duty, including in the Republic of Vietnam.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  


ORDER

As new and material evidence has been submitted to reopen the claim of service connection for a bilateral hearing loss is reopened, the appeal to this extent is allowed.  

Service connection for bilateral hearing loss is granted.  


REMAND

Regarding the claimed skin disorder, the Veteran contends, in part, that his skin condition is related to his presumed Agent Orange exposure during service in the Republic of Vietnam.  

A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).

"Service in Vietnam" for purposes of this presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962, to May 7, 1975. 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2010).

In the present case, the Veteran's exposure to herbicides, to include Agent Orange, must be conceded.  The record shows that the Veteran served aboard the U.S.S. Tulare from November 1965 to August 1967, when he claims to have visited the Republic of Vietnam at Chu Lai and Da Nang in order to provide supplies.  

The Veteran's service personnel records show that he received a commendation in October 1966 in recognition of the crew's performance in support of operations in Vietnam that included loading and offloading.  

There is also confirmation in the record that the U.S.S. Tulare went to Chu Lai where it off loaded cargo from March 6 to March 9, 1966.

Further, VA's Training Letter 10-06 refers to a document identified as the List of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents.  This list notes that the U.S.S. Tulare conducted "mike boat" beach landings at Da Nang and Chu Lai from 1966 to 1972.

Since the Veteran credibly asserts having unloaded supplies and there is confirmation that his ship visited the Republic of Vietnam for this purpose, the presumption of herbicide exposure, therefore, applies.

Although the Veteran's diagnosed skin disorders are not listed among those that are presumed to be related to herbicide exposure (see 38 C.F.R. § 3.309(e)), it does not precluded the Veteran from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In October 2005, VA treatment records indicate that the Veteran had a skin disorder that affected his elbows and face.  A dermatology consultation contains an assessment of sebopsoriasis vs. exposure from Vietnam.  

The Veteran also asserts having had related skin problems since his period of active service.  Significantly, the service treatment records show that he received treatment for a spreading rash under his left eye in October 1965 when an impression of "[i]nfected rash ? [i]mpetigo" was recorded.  

Since this record suggests that the Veteran's skin disorder may be related to some event or incident in service, another VA examination should be performed and an opinion obtained that fully addresses the findings noted in service, in light of the Veteran's credible lay assertions of having had skin problems since the time of his service.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should schedule the Veteran for a VA dermatology examination to determine the nature and likely etiology of the claimed skin disorder.

The Veteran's claims file and a copy of this REMAND must be reviewed by the examiner for review in connection with his evaluation.  All indicated tests should be performed, and detailed clinical findings should be reported.  The examiner in this regard should elicit from the Veteran and record a complete medical history referable to the claimed skin problem.  

After reviewing the entire record and examining the Veteran, the examiner should provide an opinion on whether it is at least as likely as not (a 50 percent or more probability) that any current skin disability had its clinical onset during service or is due an event including his presumed herbicide exposure in service.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

2.  If the Veteran fails, without good cause, to report to the scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

4.  After of all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, he and his representative should be furnished with a fully responsive SSOC and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals









Department of Veterans Affairs


